835 F.2d 870
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Mark E. WOODS, Petitioner,v.DEPARTMENT OF TREASURY, Respondent.
No. 87-3366.
United States Court of Appeals, Federal Circuit.
Nov. 9, 1987.

Before BISSELL, Circuit Judge, NICHOLS, Senior Circuit Judge, and MAYER, Circuit Judge.
PER CURIAM.

DECISION

1
The final decision of the Merit Systems Protection Board, Docket Number PH07528310145, denying petitioner's motion to reopen his appeal, is affirmed on the basis of the Board's opinion and order.  32 M.S.P.R. 633 (1987).  After reviewing the submissions of the parties, and because "it would have been error for the Board to have considered the [petitioner's] 'new' evidence," Keely v. Merit Systems Protection Board, 760 F.2d 246, 249 (Fed.Cir.1985), citing Rasmussen v. United States, 543 F.2d 134, 139, 211 Ct.Cl. 260, 270 (1976), we find no basis under our statutorily prescribed scope of review for setting aside the Board's denial of the motion to reopen the appeal.  5 U.S.C. Sec. 7703(c) (1982).